E
                              EXAS




Honorable Martin Dieti,Jr.    Opinion No. M-439
Secretary of State
State of Texas                'Re: May the Secretary of State
State Capitol Building             publish and mail at state
Austin, Texas 78711                expense a bulletin or news-
                                   letter for the purpose of
                                   informinn various interested
Dear PIr,Dles:                     offices of changes in the law?
          You have requested the opinion of this office as to
whether you have authority to publish and mall at state expense
a bulletin or newsletter which would set forth changes in various
laws of this state.
          The powers and duties of publfc officers of this state
are prescribed by the provisions of the Constitution and statutes
relating to the particular officer. He may perform only such
acts as are consonant with those duties Imposed upon him by law.
47 Tex.Jur.2d 138, Public Offices @log.
          The statutory provisions relating to the duties and
powers of the Secretary of State of the State of Texas are too
numerous to discuss with any detail. We have carefully reviewed
such statutes and do find a number of instances where it is the
duty of the Secretary of State to cause to be prfnted and dfs-
tributed certain statutes, directives, Instructions, and forms.
Merely by way of example your attention is directed to Article
1.03, Texas Election Code; Articles 4331, 4334, 4336; Article
9.06, Texas Business Corporation Act.
          In this connection there is no statutory inhibition
against the Secretary of State causing to be combined in news-
letter or bulletin form several different statutes, directives,
lnstructions,and forms which he is required by law to cause to
be printed and distributed. The Secretary of State would not have
the authority, however, to print and distribute a general news-
letter or bulletin at state expense unless it contained those
matters which he Is required to have printed and distributed.




                         -2183-
Hon. Martin Dies, Jr., Page 2   (M-439)


                         SUMMARY
          In Instances where it Is the duty of the
     Secretary of State to cause to be printed and
     distributed certain statutes, directives, in-
     structions, and forms a number of these may be
     combined in a newsletter or bulletin printed at
     state expense. Newsletters or bulletins of other
     types are not authorized.
                                       ./7




Prepared by W. 0. Shultz
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Fielding Early
Milton Richardson
Brandon Bickett
Jim Swearlngen
HAWTHORNE PHILLIPS
Executive Assistant




                          -2184-